Dykman, J.
This action was commenced by the plaintiff upon a membership of the Order of Chosen Friends issued by the defendant to the husband •of the plaintiff for her benefit. The defendant set up three defenses: First, that the husband of the plaintiff was in default for non-payment of assessments at the time of his death; second, that he had voluntarily resigned from the order; and, third, that due proof and notice of the death of the deceased man were not presented to the order. All these defenses presented questions •of fact only, and, upon the trial, proof was introduced by both parties upon .all of the questions, and the case was presented to the jury by the trial judge, .and a verdict was rendered for the plaintiff. So it is to be assumed now that .all the facts were found in accordance with the proof offered by the plaintiff, and we can easily perceive that no other conclusion could fairly be reached. The evidence on the part of the defense was quite unsatisfactory, and fails to command respect, and the jury evidently gave it no heed. The verdict .meets our unqualified approval, and the judgment and order denying a motion ;for a new trial should be affirmed, witli costs.